DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, 12-14, and 16 in the reply filed on 9/17/21 is acknowledged.  The traversal is on the ground(s) that Group I is a process and Group II is an apparatus specifically designed for carrying out the said process.  This is not found persuasive because the apparatus is not specifically designed for carrying out the said process and does not include many of the limitations necessary in the process claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the region of the highest temperature level or in the region of the highest temperature level minus 200 K" in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10, 12-14, and 16 depend on claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: that between the region of the highest temperature level and the zones of the device. It is unclear where this region is in relation to the other elements. Nor is it clear how the region of the highest temperature level is structurally distinguishable from the region of the highest temperature level minus 200 K. Claims 2-10, 12-14, and 16 depend on claim 1.
The term “highest temperature level minus 200 K” in claim 1 is a relative term which renders the claim indefinite. The term “highest temperature level minus 200 K” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a region of highest temperature level minus 200 K is when the highest temperature is not defined. The highest temperature level minus 200 K could be any value and therefore in any location. Claims 2-10, 12-14, and 16 depend on claim 1.
Claim 1 recites the limitation "the same flow direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10, 12-14, and 16 depend on claim 1.
Claim 1 recites the limitation "the reverse flow direction" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10, 12-14, and 16 depend on claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the introduction of a fuel, feedstock, or reactant-containing gas. Claims 2-10, 12-14, and 16 depend on claim 1.
Regarding claim 3, the phrase "possible" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the rate of descent of the solid stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitations "the specific interfacial area" in line 2, “the gas phase” in line 3, and “the gas phase” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the reverse direction of the endothermic reaction" in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the main flow" in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the period duration" in line 4 and lines 4-5. There is insufficient antecedent basis for this limitation in the claim.  It should be noted that the limitation “the process is operated cyclically” in line 2 is redundant as this same limitation is recited in claim 1.
Claim 12 recites the limitation "the reactant-containing stream" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 is written as a dependent claim but reintroduces many of the same elements without recognition of the limitations of claim 1; it is written like an independent claim. The claim should be amended to be independent or recognize the limitations already introduced in claim 1. It is not possible for the Office to determine the metes and bounds of claim 14 as currently written and thus it is included in the art rejection of claim 1 as below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sederquist (US 4,240,805).
Regarding claims 1, 13, 14, and 16, Sederquist discloses a process comprising: performing reformation and cracking in zone 2 region 1 which contains a bed of packing material (column 6, lines 7-19); guiding the product gas stream through zone 3 which contains a bed packing material that absorbs heat from the product gas (column 6, lines 39-43); guiding a purge gas through zone 3, zone 2 region 2, and zone 2 region 1 (in that order) such that heat is transferred into the purge stream (column 7, lines 14-32); regenerating the reactor zones with the purge gas and air in reverse flow direction to the process to provide heat to zone 2 (column 7, lines 14-32); wherein the process is operated cyclically (the make and regeneration cycles).
Regarding claim 2, Sederquist discloses that the heat required for the reformation reaction is introduced into the purge stream (column 7, lines 14-32).
Regarding claim 3, by stating “a possible heat input,” this limitation is viewed as optional and therefore does not need to be met. See USC 112 rejection above.
Regarding claim 4, Sederquist discloses flow rates that could be within the range claimed (column 12, lines 25-43) but it is unclear what the rate of descent of the solid stream actually is since the claim does not recite a solid stream (see USC 112 rejection above).
Regarding claim 5, Sederquist discloses that the zones are filled with packing material (column 6, lines 14-35) that could have the claimed interfacial area but the interfacial area is undefined because the gas phase is undefined (see USC 112 rejection above.
Regarding claim 6, Sederquist discloses that the zones are filled with reformation catalyst (column 6, lines 14-35) but the reverse reaction of the endothermic reaction is undefined (see USC 112 rejection above).
Regarding claim 7, Sederquist discloses that the feedstock is natural gas (column 5, lines 65-68) and the purge gas is hydrogen (column 7, lines 14-32) which are the same materials as disclosed in the instant specification. Thus their properties would be the same.
Regarding claim 8, Sederquist discloses that heat of reaction is provided by combustion of fuel and oxygen (column 7, lines 14-32) at temperatures between 700 and 1,000 °F (column 6, lines 9-12) but the “main flow” is undefined (see USC 112 rejection above).
Regarding claim 9, Sederquist discloses that that the production (make) mode and regeneration mode are each 50% of the total duration (column 12, lines 17-24) but the “period duration” is undefined (see USC 112 rejection above).
Regarding claim 10, the Office takes the position that loading and unloading of the reactor would occur when no gas is flowing as this would necessarily be the case when building the reactor.
Regarding claim 12, Sederquist discloses flow rates that could be within the range claimed (column 12, lines 25-43) but the “reactant-containing stream” is undefined (see USC 112 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725